                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JACOB BENJAMIN FLORES,                            Case No. 18-cv-07329-SVK
                                   8                    Plaintiff,
                                                                                           ORDER REGARDING JOINT
                                   9              v.                                       STIPULATION TO AMEND
                                                                                           COMPLAINT
                                  10     MARK MINTEN, et al.,
                                                                                           Re: Dkt. Nos. 34, 36
                                  11                    Defendants.

                                  12           The Court is in receipt of the Parties’ Joint Stipulation to Amend Complaint (Dkt. 34) and
Northern District of California
 United States District Court




                                  13   Joint Status Report Regarding Settlement (Dkt. 36). The Parties have stipulated to add CITY OF
                                  14   SAN JOSE as a Defendant and to dismiss Defendants MARK MINTEN, individually and as an
                                  15   officer of the San Jose Police Department; TYLER MORAN, individually and as an officer of the
                                  16   San Jose Police Department; and CHRISTINA NICOLE JIZE, individually and as an officer of
                                  17   the San Jose Police Department, with prejudice.
                                  18           Pursuant to Civ. L.R. 10-1, “[a]ny party filing or moving to file an amended pleading must
                                  19   reproduce the entire proposed pleading and may not incorporate any part of a prior pleading by
                                  20   reference.” As the Parties’ Joint Stipulation does not reproduce the original Complaint, the Court
                                  21   directs Plaintiff to file an amended complaint in accordance with Civ. L.R. 10-1 and the joint
                                  22   stipulation.
                                  23           SO ORDERED.
                                  24   Dated: December 5, 2019
                                  25

                                  26
                                                                                                   SUSAN VAN KEULEN
                                  27                                                               United States Magistrate Judge
                                  28
